                 Case 20-11548-CSS              Doc 560        Filed 08/31/20         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                )
In re:                                                          ) Chapter 11
                                                                )
                                                   1
EXTRACTION OIL & GAS, INC., et al.,                             ) Case No. 20-11548 (CSS)
                                                                )
                                              Debtors.          ) (Jointly Administered)

                                                                    Re: Docket No. 558

    NOTICE OF FILING OF PROPOSED REDACTED VERSION OF AMENDMENT TO
      STATEMENT OF FINANCIAL AFFAIRS OF EXTRACTION OIL & GAS, INC.

         PLEASE TAKE NOTICE that, pursuant to rule 9018-1(d)(ii) of the Local Rules of

Bankruptcy Practice and Procedures of the United States Bankruptcy Court for the District of

Delaware, Extraction Oil & Gas, Inc., one of the above-captioned debtors and debtors-in-

possession has today filed the proposed redacted version of Amended SOFA question 13 with

the United States Bankruptcy Court for the District of Delaware, 824 North Market Street,

Wilmington, Delaware 19801 attached hereto as Exhibit 1.


                                [Remainder of Page Intentionally Left Blank]




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Extraction Oil & Gas, Inc. (3923); 7N, LLC (4912); 8 North, LLC (0904); Axis Exploration, LLC
     (8170); Extraction Finance Corp. (7117); Mountaintop Minerals, LLC (7256); Northwest Corridor Holdings,
     LLC (9353); Table Mountain Resources, LLC (5070); XOG Services, LLC (6915); and XTR Midstream, LLC
     (5624). The location of the Debtors’ principal place of business is 370 17th Street, Suite 5300, Denver,
     Colorado 80202.
               Case 20-11548-CSS            Doc 560       Filed 08/31/20      Page 2 of 2



Dated: August 31, 2020                  /s/ Stephen B. Gerald
Wilmington, Delaware                   WHITEFORD, TAYLOR & PRESTON LLC2
                                       Marc R. Abrams (DE No. 955)
                                       Richard W. Riley (DE No. 4052)
                                       Stephen B. Gerald (DE No. 5857)
                                       The Renaissance Centre
                                       405 North King Street, Suite 500
                                       Wilmington, Delaware 19801
                                       Telephone:     (302) 353-4144
                                       Facsimile:     (302) 661-7950
                                       Email:         mabrams@wtplaw.com
                                                      rriley@wtplaw.com
                                                      sgerald@wtplaw.com
                                       - and -
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       Christopher Marcus, P.C. (admitted pro hac vice)
                                       Allyson Smith Weinhouse (admitted pro hac vice)
                                       Ciara Foster (admitted pro hac vice)
                                       601 Lexington Avenue
                                       New York, New York 10022
                                       Telephone:     (212) 446-4800
                                       Facsimile:     (212) 446-4900
                                       Email:         christopher.marcus@kirkland.com
                                                      allyson.smith@kirkland.com
                                                      ciara.foster@kirkland.com

                                       Co-Counsel to Debtors and Debtors in Possession




2
    Whiteford, Taylor & Preston LLC operates as Whiteford Taylor & Preston L.L.P. in jurisdictions outside of
    Delaware.


                                                     2
